No. 12231

      I N T E SUPREME C U T O THE STATE O M N A A
           H           OR    F           F OTN

                                      1972



T E STATE OF MONTANA,
 H

                         P l a i n t i f f and Respondent,

      -vs   -
W L E T O A COOPER,
 ATR HMS

                         Defendant and Appellant.



Appeal from:     D i s t r i c t Court of t h e F i f t e e n t h J u d i c i a l D i s t r i c t ,
                 Honorable M, James S o r t e , Judge p r e s i d i n g .

Counsel of Record:

    For Appellant :

            Harrison, Loendorf and Poston, Helena, Montana.
            Jerome T. Loendorf argued, Helena, Montana.

    For Respondent :

            Hon. Robert L. Woodahl, Attorney General, Helena,
             Montana.
            Jonathan B. Smith argued, A s s i s t a n t Attorney General,
             Helena, Montana.
            James A. McCann, County Attorney, argued, Wolf P o i n t ,
             Montana.



                                                Submitted:          September 25, 1972
M r . J u s t i c e Sene 3. Ualy d e l i v e r e d t h e Opinion of t h e Court.


        Defendant, Walter Thomas Cooper, was c o n v i c t e d of t h e crime
o f a s s a u l t i n t h e f i r s t degree i n t h e d i s t r i c t c o u r t of t h e

f i f t e e n t h j u d i c i a l d i s t r i c t , Roosevelt County.      Following t h e
v e r d i c t of g u i l t y , t h e county a t t o r n e y f i l e d under s e c t i o n 94-

$713, R.C.M.        1947, an i n f o r m a t i o n c h a r g i n g defendant w i t h p r i o r

f e l o n y c o n v i c t i o n s t o seek i n c r e a s e d punishment beyond t h a t

p r e s c r i b e d by s e c t i o n 94-601, R.C.M.      1947, ( a s s a u l t i n t h e f i r s t
d e g r e e ) , of n o t l e s s t h a n f i v e y e a r s n o r more than twenty y e a r s .

        The p r o c e d u r a l p r o c e s s s e t f o r t h i n s e c t i o n 95-1506, R..C.M.
1947,Montana Code of Criminal Procedure, governing i n c r e a s e d

punishment was followed.                T h e r e a f t e r , defendant was sentenced
under s e c t i o n 94-4713, R.C.M.           1947, t o an i n c r e a s e d term of

t h i r t y years i n the s t a t e prison.           The judgment of t h e d i s t r i c t

c o u r t was appealed t o t h i s Court.             The c o n v i c t i o n was a f f i r m e d .

The i n c r e a s e d s e n t e n c e was s e t a s i d e and t h e c a u s e remanded t o

Che d i s t r i c t c o u r c f o r f u r t h e r proceedings and s e n t e n c i n g . The

r e c o r d d i d n o t c o n t a i n competent evidence t o e s t a b l i s h t h e

i d e n t i t y of defendant a s t h e person a l l e g e d by t h e s t a t e t o have
been c o n v i c t e d of p r i o r c r i m e s , s o a s t o permit t h e c o u r t t o

proceed under s e c t i o n 94-4713, R.C.13.               1947.      S t a t e v . Walter
Thomas Cooper, 158 Mont. 102, 489 P.2d 99, 28 St.Rep. 835,

        On November 4 , 1 9 7 1 , a f t e r t h e c a u s e was r e t u r n e d t o t h e

d i - s t r i c t c o u r t , t h e s t a t e a g a i n sought i n c r e a s e d punishment of

d e f e n d a n t a s a p r i o r c o n v i c t e d f e l o n under s e c t i o n 94-4713, R.C.M.

1947.     The s t a t e charged defendant by i n f o r m a t i o n w i t h two p r i o r
c i l n v i c t i o n s (1) t h a t defendant was c o n v i c t e d d a s s a u l t w i t h
i n t e n t t o k i l l a t Quincy, C a l i f o r n i a , on o r about January 25,
1965, and ( 2 ) t h a t defendant was c o n v i c t e d of grand l a r c e n y a t
Sidney, Montana, on o r about November 1 5 , 1967.
        Following t h i s proceeding, t h e d i s t r i c t c o u r t r e s e n t e n c e d

defendant t o t h i r t y y e a r s i n t h e Montana s t a t e p r i s o n .           Defendant

a p p e a l s from t h i s s e n t e n c e and p r e s e n t s t h r e e i s s u e s f o r review:
         I.    Whether t h e d i s t r i c t c o u r t e r r e d i n a d m i t t i n g s t a t e ' s
e x h i b i t "J" i n e v i d e n c e ?

         2.    bfi~ether t h e d i s t r i c t c o u r t e r r e d i.n a d m i t t i n g s t a t e ' s
e x h i b i t "K"     i n evidence?
         3.    Whether t h e r e was s u f f i c i e n t evidence t o s u p p o r t t h e
f i n d i n g by t h e c o u r t of a p r i o r c o n v i c t i o n ?
         s t a t e ' s e x h i b i t "J" i s a l e t t e r t o t h e Roosevelt County
A t t o r n e y from an i n v e s t i g a t o r f o r t h e s h e r i f f of P l u m s County,
California.           The l e t t e r was signed by Leonard Mosely, I n v e s t i g a -
t o r , and was a l s o signed by Raynelle S l a t e n , Plumas County C l e r k
and e x - o f f i c i o c l e r k of t h e s u p e r i o r c o u r t of t h a t county.           The
l e t t e r was impressed w i t h t h e c l e r k ' s o f f i c i a l s e a l ,          The s t a t e
has a d m i t t e d t h a t t h e form of acknowledgment p r e s c r i b e d by t h e
C a l i f o r n i a s t a t u t e s was n o t complete.          E x h i b i t "J" s t a t e s t h a t
t h e i n v e s t i g a t o r c e r t i f i e s t h a t t h e photographs a t t a c h e d t o t h e
l e t t e r a r e t h o s e of Walter Thomas Cooper, who was found g u i l t y
of v i o l a t i o n of S e c t i o n 245 of t h e C a l i f o r n i a Penal Code,

a s s a u l t w i t h a d e a d l y weapon.
         When s t a t e ' s e x h i b i t "J" was o f f e r e d i n t o e v i d e n c e , defendant
o b j e c t e d t h a t no a t t e m p t was made t o i d e n t i f y , a u t h e n t i c a t e o r
prove i t and t h a t e x h i b i t "J" was merely h e a r s a y , b u t t h e c o u r t
a d m i t t e d t h e e x h i b i t over t h e o b j e c t i o n .   Defendant a r g u e s a g a i n
i n t h i s a p p e a l t h a t s e c t i o n 94-7209, R.GM.             1947, p r o v i d e s t h e
r u l e s of evidence i n c i v i l a c t i o n s a r e a l s o a p p l i c a b l e t o t h e
c r i m i n a l code r e g a r d i n g t h e a d m i s s i b i l i t y of s t a t e ' s e x h i b i t "J".
         Defendant a r g u e s t h a t Nontana law d i v i d e s w r i t i n g i n t o two
k i n d s , p u b l i c and p r i v a t e .    S e c t i o n s 93-1001-1,      1001-2,1001-3,
3,C.M.        1947.    He contends t h e s t a t e d i d n o t a t t e m p t t o comply w i t h
the   law governing t h e a d m i s s i b i l i t y of e i t h e r type of w r i t i n g
i n evidence.           F u r t h e r , t h a t because none of t h e r e q u i r e m e n t s f o r
proving a w r i t i n g a s s e t f o r t h i n t h e above c i t e d s t a t u t e s were
met, i t was e r r o r f o r t h e d i s t r i c t c o u r t t o admit s t a t e ' s e x h i b i t
"J" w i t h o u t any p r o o f .
        The second e x h i b i t o b j e c t e d t o by defendant i s s t a t e ' s

e x h i b i t "K",    which i s an i d e n t i f i c a t i o n r e c o r d maintained by

t h e F e d e r a l Bureau of I n v e s t i g a t i o n .        The s t a t e i n a t t e m p t i n g t o
Lay a foundation f o r t h e i n t r o d u c t i o n i n t o evidence of t h i s
e x h i b i t , f i r s t c a l l e d Richard Lee, an FBI a g e n t , t o d e s c r i b e

t h e p r o c e s s of o b t a i n i n g an i d e n t i f i c a t i o n r e c o r d .   M. Lee
                                                                                         r
s t a t e d t h a t when a f i n g e r p r i n t c a r d i s forwarded t o t h e FBI
i t i s compared t o t h e f i n g e r p r i n t c a r d s on f i l e and i f t h e

f i n g e r p r i n t s forwarded match any of t h o s e on f i l e t h e n t h e

i d e n t i f i c a t i o n r e c o r d of t h e person whose p r i n t s were matched
i.s r e t u r n e d t o t h e r e q u e s t i n g p a r t y .

        The r e c o r d r e v e a l s by way of testimony of t h e Roosevelt
County Attorney and t h e Roosevelt County S h e r i f f t h a t n e i t h e r

i n d i v i d u a l knew who prepared t h e p a r t i c u l a r f i n g e r p r i n t c a r d
t h a t was mailed t o t h e FBI, a l t h o u g h t h e Roosevelt County

Attorney could t e s t i f y t h a t a f i n g e r p r i n t c a r d was forwarded

t o t h e FBI.

        Defendant s t r o n g l y u r g e s t h a t no e v i d e n c e was i n t r o d u c e d
t o i d e n t i f y t h e f i n g e r p r i n t s mailed t o t h e FBI a s t h o s e of
d e f e n d a n t , Walter Thomas Cooper,                 Defendant s t a t e s t h a t no one
was a b l e t o t e s t i f y a s t o whose f i n g e r p r i n t s were s e n t t o t h e

!% t h e County A t t o r n e y merely presumed they were ~ o o p e r ' s .
  and I,

Defendant c i t e s De Gesualdo v . People, 147 Colo. 426, 364 P.2d

374, 86 kLR2d 1435, i n which t h e Colorado Supreme Court h e l d t h a t
assumptions cannot be indulged i n t h i s s e n s i t i v e a r e a o f t h e

law and p o i n t e d o u t t h a t i t s d e c i s i o n s c o n s i s t e n t l y r e q u i r e d
s t r i c t proof.
        De Gesualdo i s a s i m i l a r c a s e i n which t h e defendant was
charged wj-th having been c o n v i c t e d of f e l o n i e s on two p r i o r
occasions,           The o n l y evidence t o i d e n t i f y t h e defendant w i t h
che person p r e v i o u s l y c o n v i c t e d was t h e testimony of an i d e n t i -
f i c a t i o n bureau e x p e r t who t e s t i f i e d from an i d e n t i f i c a t i o n

c a r d i n h i s p o s s e s s i o n a s t o h i s comparison of f i n g e r p r i n t s

and t h e photograph on t h e c a r d w i t h f i n g e r p r i n t s on f i l e i n
t h e o f f i c e of t h e l o c a l s h e r i f f .     The c o u r t h e l d t h e evidence

was i n s u f f i c i e n t t o s u p p o r t t h e p r i o r c o n v i c t i o n charge because

t h e i d e n t i f i c a t i o n c a r d r e l i e d on a s a connecting l i n k was n o t

i n t r o d u c e d i n e v i d e n c e , and no evidence was i n t r o d u c e d t o

i d e n t i f y the f i n g e r p r i n t s i n the l o c a l s h e r i f f ' s o f f i c e a s those

of d e f e n d a n t .

        The s t a t e contends t h e l e g i s l a t u r e , i n a d o p t i n g t h e Montana

Code of Criminal Procedure i n 1967, T i t l e 95, R.C.M,                                 1947,
g r a n t e d i n s e c t i o n 95-1506 t h e d i s c r e t i o n t o t h e c o u r t a l o n e t o
make t h e d e t e r m i n a t i o n of whether t h e defendant t o be sentenced

i-s g u i l t y of a p r i o r c o n v i c t i o n a f t e r t h e i s s u e of g u i l t h a s

been decided i n a second p r o s e c u t i o n .                     It f u r t h e r contends t h e
s e n t e n c i n g procedure i s l e s s s t r i c t under t h e new Code, s e c t i o n s
95-2203 through 95-2205, R.C.M.                        1947, which a l l o w s a c o u r t t o
c o n s i d e r o u t s i d e r e p o r t s about t h e defendant when d e t e r m i n i n g
h i s sentence.          S e c t i o n 95-2206, R.C.M.                1947, i s o f f e r e d t o
show t h a t t h e t r i a l c o u r t i s given wide d i s c r e t i o n i n t h e t y p e

o f s e n t e n c e t o be imposed; and t h u s t h e s t a t e contends t h e r i g i d
r u l e s of evidence r e q u i s i t e i n t h e t r i a l of t h e i s s u e of g u i l t

should n o t be imposed on t h e c o u r t a t t h e p r e s e n t e n c e h e a r i n g .



69 S.Ct. 1079,
                                337 U.S.

                         93 L ' e d  2d 1337.
                                                   e                                                241,



        The misconception demonstrated i n t h i s c a s e l i e s i n t h e
                                                          I'
assutnption t h a t t h e proceedings t o                      i n c r e a s e punishment" i s

p a r t of t h e s e n t e n c i n g procedure; i t i s n o t and t h e s t a t u t e s
under which we proceed a r e v e r y c l e a r .                       The f a c t t h a t t h e judge
                                                                 II
makes t h e d e t e r m i n a t i o n under t h e new             procedure" code,
s e c t i o n 95-1506, R.C.M.          1947, does n o t change t h e c h a r a c t e r
o f t h e proceedings from t h e p r o c e d u r a l method p r i o r t o t h e new

c~de
   when t h e m a t t e r was t r i e d t o t h e j u r y .
        When t h e s t a t e proceeds a g a i n s t a defendant and a l l e g e s a
cri-me, i t must prove a l l t h e m a t e r i a l a l l e g a t i o n s by competent

evidence a s r e q u i r e d by iaw beyond a r e a s o n a b l e doubt, and i f

s u c c e s s f u l can impose t h e s e n t e n c e a s s i g n e d by s t a t u t e t o t h a t
p a r t i c u l a r crime.       I f the s t a t e e l e c t s t o allege further that
Che defendant i s a p r i o r f e l o n and seeks an i n c r e a s e i n o r

beyond t h a t s e n t e n c e a u t h o r i z e d by s t a t u t e f o r c o n v i c t i o n of
t h e p r i n d p a l c r i m e , t h e n t h e s t a t e must c a r r y t h e a d d i t i o n a l
burden of proving t h e a l l e g a t i o n of t h e p r i o r o f f e n s e s i n t h e

same manner a s t h e o t h e r m a t e r i a l a l l e g a t i o n s ,           beyond a
r e a s o n a b l e d o u b t , w i t h competent evidence.                 I f the s t a t e i s

s u c c e s s f u l , t h e c o u r t i s then a u t h o r i z e d t o proceed under

s e c t i o n 94-4713, R.C.M.            1947, and impose t h e i n c r e a s e d s e n t e n c e

provided by t h a t s t a t u t e .

        A t t h i s p o i n t i n t h e c r i m i n a l p r o c e s s when t h e t r i a l judge

i s a u t h o r i z e d t o s e n t e n c e under s e c t i o n 94-4713, R.C.M.                 1947,

he h a s a l l of t h e l a t i t u d e provided by t h e s e n t e n c i n g s e c t i o n s

95-2203 through 95-2205, R.C.M.                        1947, and may c o n s i d e r o u t s i d e

r e p o r t s , p r e s e n t e n c e i n v e s t i g a t i o n , e t c e t e r a , t o inform t h e
c o u r t a s t o t h e whole person a s s e t f o r t h p a r t i c u l a r l y i n
s e c t i o n 95-2204, R.C.M.            1947.

        I n t h i s c a u s e t h e r e h a s been some comment concerning t h e
e x h i b i t s t h a t were a d m i t t e d by t h e d i s t r i c t c o u r t .        W will
                                                                                          e

proceed t o examine t h o s e c e r t i f i e d t o us by t h e t r i a l c o u r t .
        The o b j e c t i o n t o e x h i b i t "K",        t h e FBI "rap" sheer, i s

valid.       The s t a t e m e n t by t h e s t a t e t h a t f i n g e r p r i n t evidence
f o r i d e n t i f i c a t i o n h a s been accepted by t h i s and o t h e r c o u r t s

a s proof of i d e n t i t y i s c o r r e c t .          However, t h e f i n g e r p r i n t

method of i d e n t i f i c a t i o n r e q u i r e s an i n c o u r t showing t h a t t h e

f i n g e r p r i n t s r e l i e d upon f o r i d e n t i f i c a t i o n a r e i d e n t i c a l
t o t h e known p r i n t s of defendant.                   This i s b a s i c a l l y the holding
i n De Gesualdo.
        W have exanlined e x h i b i t "J" and taken t o g e t h e r w i t h proper1.y
         e
c e r t i f i e d documents from t h e same s o u r c e (1) e x h i b i t "F",
tilinute e n t r y of arraignment and p l e a                    of d e f e n d a n t ; ( 2 ) e x h i b i t
"E",    r e p o r t of p r o b a t i o n o f f i c e r s and judgment;             (3) e x h i b i t " G " ,
o r d e r suspending e x e c u t i o n of s e n t e n c e ; and (4) e x h i b i t "I",
r e l e a s e on p r o b a t i o n , we f i n d      t h e same e x - o f f i c i o ' c l e r k of
c o u r t Raynelle S l a t e n , c e r t i f i e d by t h e judge of t h e s u p e r i o r

c o u r t a s b e i n g such, and t h e documents "F",                         "En,    "G"    and "I"
being i n due form of law and p r a c t i c e of t h e s t a t e of C a l i f o r n i a ,

t o be t h e same person who signed and placed t h e a f f i x e d s e a l

on e x h i b i t "3".          That t h e i n v e s t i g a t o r f o r t h e s h e r i f f ' s o f f i c e
made t h e a t t e s t i n g s t a t e m e n t r a t h e r than t h e e x - o f f i c i o c l e r k
i s a claimed t e c h n i c a l e r r o r i n form.                  The b u s i n e s s r e c o r d

k e p t by t h e s h e r i f f ' s department i s n o t a r e c o r d o r f i l e of t h e

c l e r k ' s o f f i c e , a s were t h e accompanying e x h i b i t s .

        ~ e f e n d a n'ts o b j e c t i o n t o t h e i n t r o d u c t i o n of e x h i b i t "J"
was t h a t i t was merely h e a r s a y .

        I n s t r u m e n t s p r e s e n t e d i n c o u r t a r e a l l secondhand               o r out

of c o u r t a s s e r t i o n s , sworn o r n o t , and an e x c e p t i o n t o t h e

h e a r s a y r u l e i s e s t a b l i s h e d by t h e k i n d of document, i t s

a u t h e n t i c i t y , t h e p r o b a b i l i t y of f r a u d b e i n g p r a c t i c e d on t h e

c o u r t and whether o r n o t t h e genuineness of t h e o f f e r e d document
h a s been c h a l l e n g e d .      A u t h e n t i c i t y f o r a d m i s s i b i l i t y can be

demonstrated by d i r e c t o r c i r c u m s t a n t i a l evidence and s u f f i c i e n c y
of t h e evidence f o r f o u n d a t i o n i s w i t h i n t h e d i s c r e t i o n of t h e

t r i a l judge.
        A s discussed previously, the e x h i b i t s a l l being r e l a t e d
and from t h e same s o u r c e and c o n s i d e r e d t o g e t h e r , t h e y have
t h e c h a r a c t e r i s t i c s of i n h e r e n t t r u s t w o r t h i n e s s s u f f i c i e n t t o
move t h e t r i a l c o u r t t o g r a n t admission.                   From t h e s e documents,

t h e t r i a l c o u r t had s u b s t a n t i a l c r e d i b l e evidence upon which t o

b a s e a f i n d i n g of commission and i d e n t i t y beyond a r e a s o n a b l e
doubt i n r e l a t i o n t o t h e C a l i f o r n i a c o n v i c t i o n .
        W t h e r e f o r e a f f i r m t h i s f i n d i n g and based t h e r e o n , t h e
         e
s e n t e n c e of t h e t r i a l c o u r t i s a f f i r m e d .
We Concur:




................................
    Associate Justices.


Mr. Chief Justice James T. Harrison, deeming himself disqualified,
took no part in this Opinion.